  Case: 2:20-cv-01034-EAS-EPD Doc #: 5 Filed: 04/17/20 Page: 1 of 1 PAGEID #: 87




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

PHILIP LAMONT SHAVERS,
                                             CASE NO. 2:20-CV-1034
       Petitioner,                           JUDGE EDMUND A. SARGUS, JR.
                                             Chief Magistrate Judge Elizabeth P. Deavers
       v.

WARDEN, FRANKLIN COUNTY
CORRECTIONAL CENTER, II,

       Respondent.

                                            ORDER

       On March 2, 2020, the Magistrate Judge issued a Report and Recommendation pursuant

to Rule 4 of the Rules Governing Section 2254 Cases in the United States District Courts

recommending that this action be dismissed as barred by the one-year statute of limitations.

(ECF No. 4.) Although the parties were advised of the right to file objections to the Magistrate

Judge’s Report and Recommendation, and of the consequences of failing to do so, no objections

have been filed.

       The Report and Recommendation (ECF No. 4) is ADOPTED and AFFIRMED. This

action is hereby DISMISSED.

       Petitioner has waived the right to appeal by failing to file objections. See Thomas v. Arn,

474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). Therefore, the

Court DECLINES to issue a certificate of appealability.

       IT IS SO ORDERED.


4/17/2020                                           s/Edmund A. Sargus, Jr.
Date                                                EDMUND A. SARGUS, JR.
                                                    UNITED STATES DISTRICT JUDGE
